                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 TERRENCE LEWIS,                                :
                             Petitioner,        :
                                                :
                        v.                      :                     No. 17-cv-02448
                                                :
                                                :
 LAUREL R. HARRY, Superintendent;               :
 THE DISTRICT ATTORNEY OF THE                   :
 COUNTY OF PHILADELPHIA, and                    :
 THE ATTORNEY GENERAL OF THE                    :
 STATE OF PENNSYLVANIA,                         :
                   Respondents.                 :
                                                :

                                            ORDER

        AND NOW, this 18th day of March, 2019, for the reasons set forth in the Opinion issued
this date and upon consideration of the Report and Recommendation (“R&R”) of United States
Magistrate Judge Richard A. Lloret, ECF No. 13; and Plaintiff’s Objections to the R&R, ECF
No. 15, IT IS ORDERED THAT:
          1.   Petitioner’s objection to the R&R, ECF No. 15, is OVERRULED.
          2.   The R&R, ECF No. 13, is APPROVED and ADOPTED.
          3.   The petition for writ of habeas corpus, ECF No. 1, is DISMISSED as time-
barred.
          4.   This case is CLOSED.
          5.   There is no basis for the issuance of a certificate of appealability.

                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                 1
                                              031819
